Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 11 May 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 11 May 1819
				
				Well, Charles, how comes on the file? is yours as big as John’s? are your walks so delightful you cannot get one moment of time to write me? or are you so busy in giving your french Lessons to your friend Dawes that you are obliged to decline my correspondence?—I am so perfectly sure that you have some very good reason for your silence I by no means wish to reproach you—But as it is long time since I wrote you, I wish now to recall myself to your remembrance, and to enquire what books you have been reading? how you get on with your Class, and if Md. Gould still continues to be satisfied with you—I have been reading a variety of things which have both amused and improved me, and am now reading a book which I wish you could see, as it is very curious, and full of marvellous events that would delight you—It was sent from England the other day by Mr. B. Vaughan to your father, to forward to a Gentleman in Virginia, and is entitled The Travel and Adventures of Capt John Smith with the continuation of his history of Virginia. it is a very old and valuable book which is not to be procured now.You have never written to inform me if you received the Poems of Burns which I sent you? I hope it is not lost.Which do you like best the house you now live in or the one you left?—I hope when you go to Quincy you do not quarrel with your Cousins? You must remember that you have had many advantages, which have occasioned your being forwarder in your education; and you are much older—These circumstances will teach you to avoid all difficulties of this description which would be very unpleasant to your Grandfather and I am sure you are too desirous to promote his happiness to do any thing that would make him uncomfortable.We are all very dull here and the weather has been remarkably hot till within a day or two—My Garden comes on very badly but you must tell Harriet that I have got several Horse Chestnuts up and that I look after them as if they were babies and 30 Peach Trees from the Stones I brought last year—I intend to get some more when I come on this Summer and if any thing should happen when to prevent my journey you must ask her to save me some—and some Apricots and Nectarines—and likewise some Plum Stones.Adieu Mrs. Clark left me this morning she is going to Prince Georges County to make a visit to her husbands brother—His relations all appear to be very fond of her and she means to stay a year with them—She desires to be remembered to you all—She is very thin and has a bad cough. Her little Susan is a beautiful little creature and talks a great deal and very plain.Ever affectionately your Mother
				
					L. C. Adams.
				
				
					Make my compliments to Mr. Gould.
				
			